Name: Commission Regulation (EEC) No 1633/86 of 27 May 1986 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 5 . 86 Official . Journal of the European Communities No L 144/ 17 COMMISSION REGULATION (EEC) No 1633/86 of 27 May 1986 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 30 May 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 May 1986 . For the Commission COCKFIELD Vice-President ( ¢) OJ No L 154, 13 . 6. 1981 , p. 26 . 0 OJ No L 335, 13 . 12. 1985, p . 9 . No L 144/ 18 Official Journal of the European Communities 29 . 5 . 86 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 f 07.01 All New potatoes 21,64 951 172,43 46,61 148,50 2907 15,32 31977 52,42 13,70 1.12 ex. 07.01-21 1 ex 07.01-22 J ex 07.01 B I Broccoli 214,81 9444 1 710,94 462,52 1 473,50 28846 152,10 317299 520,18 136,02 1.14 07.01-23 07.01 B II White cabbages and red cabbages 35,18 1539 279,04 75,82 241,43 4731 24,92 51927 85,41 22,25 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 60,89 2677 485,02 131,11 417,71 8177 43,11 89948 147,46 38,56 1.20 07.01-31 1 07.01-33 ) 07.01 D I Cabbage lettuce 86,94 3822 692,46 187,19 596,36 11675 61,56 128420 210,53 55,05 1.22 ex 07.01-36 ex 07.01 D II Endives 45,63 1997 361,96 98,35 313,18 6137 32,33 67359 110,79 28,87 1.28 07.01-41 1 07.01-43 f 07.01 F I Peas 93,34 4104 743,47 200,98 640,29 12534 66,09 137879 226,04 59,10 1.30 07.01-451 07.01-47 f 07.01 F II Beans (of the species Phaseolus) 104,78 4607 834,60 225,61 718,78 14071 74,19 154780 253,74 66,35 1.32 ex 07.01-49 ex 07.01 F III Broad beans 24,63 1083 196,18 53,03 168,95 3307 17,44 36383 59,64 15,59 1.40 ex 07.01-54 ex 07.01 G II Carrots 25,90 1139 206,33 55,77 177,70 3478 18,34 38265 62,73 16,40 1.50 ex 07.01-59 ex 07.01 G IV Radishes 110,47 4845 878,70 237,46 756,40 14893 77,93 162912 267,37 70,67 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 24,01 1055 191,25 51,70 164,71 3224 17,00 35469 58,14 15,20 1.70 07.01-67 ex 07.01 H Garlic 204,16 8976 1626,13 439,59 1 400,45 27416 144,56 301571 494,39 129,28 1.74 ex 07.01-68 ex 07.01 IJ Leeks 35,69 1561 283,09 76,91 244,93 4800 25,28 52681 86,65 22,58 1.80I 07.01 K Asparagus : 1.80.1 ex 07.01-71  green 270,50 11893 2154,45 582,41 1 855,46 36324 191,53 399551 655,02 171,29 1.80.2 ex 07.01-71  other 245,25 10783 1 953,36 528,05 1 682,27 32933 173,65 362257 593,88 155,30 1.90 07.01-73 07.01 L Artichokes 49,21 2164 392,01 105,97 337,61 6609 34,85 72700 119,18 31,16 1.100 07.01-75 1 07.01-77 f 07.01 M Tomatoes 63,53 2793 506,01 136,79 435,79 8531 44,98 93842 153,84 40,23 1.110 07.01-81 1 07.01-82 | 07.01 PI Cucumbers 48,03 2112 382,61 103,43 329,51 6450 34,01 70957 116,32 30,42 1.112 07.01-85 07.01 Q II Chantarelles 728,45 31877 5777,92 1 569,94 4999,25 97975 516,07 1075231 1 768,58 460,88 1.118 07.01-91 07.01 R Fennel 24,65 1081 196,10 52,99 168,81 3323 17,39 36357 59,67 15,77 1.120 07.01-93 07.01 S Sweet peppers 68,49 3011 545,57 147,48 469,85 9198 48,50 101178 165,87 43,37 1.130 07.01-97 07.01 T II Aubergines 76,49 3363 609,26 164,70 524,71 10272 54,16 112989 185,23 48,43 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 31,06 1366 247,45 66,89 213,10 4172 21,99 45890 75,23 19,67 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 41,56 1827 331,02 89,48 285,08 5581 29,42 61390 100,64 26,31 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 68,69 3005 544,85 148,04 471,42 9239 48,66 101393 166,77 43,46 2.10 08.01-31 ex 08.01 B Bananas, fresh 53,51 2353 426,24 115,22 367,08 7186 37,89 79048 129,59 33,88 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 50,52 2221 402,43 108,79 346,58 6785 35,77 74632 122,35 31,99 230 ex 08.01-60 ex 08.01 D Avocados, fresh 143,09 6291 1 139,72 308,10 981,55 19215 101,32 211366 346,51 90,61 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 141,82 6235 1 129,62 305,37 972,85 19045 100,42 209491 343,44 89,81 2.50\ 08.02 A I Sweet oranges, fresh : \I I 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi- sanguines 62,97 2768 501,55 135,58 431,94 8456 44,58 93014 152,48 39,87 29 . 5. 86 Official Journal of the European Communities No L 144/19 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 40,16 1765 319,87 86,47 275,48 5393 28,43 59321 97,25 25,43 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 31,77 1393 252,33 68,29 217,74 4291 22,47 46856 77,05 20,28 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 79,20 3482 630,85 170,54 543,30 10636 56,08 116994 191,80 50,15 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 42,92 1878 340,43 92,50 294,55 5772 30,40 63352 104,20 27,15 2.60.3 08.02.28 08.02 B I  Clementines 87,98 3850 . 697,89 189,62 603,84 11834 62,33 129873 213,62 55,66 2.60.4 08.02-34 1 08.02-37 | ex 08.02 B II  Tangerines and others 54,75 2407 436,06 117,88 375,55 7352 38,76 80870 132,57 34,66 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 42,73 1879 340,38 92,01 293,14 5738 30,26 63125 103,48 27,06 2.80 ex 08.02 D Grapefruit, fresh : 1 2.80.1 ex 08.02-70  white 47,37 2082 377,29 101,99 324,93 6361 33,54 69970 114,71 29,99 2.80.2 ex 08.02-70  pink 75,77 3331 603,53 163,15 519,77 10175 53,65 1 1 1 927 183,49 47,98 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 139,03 6112 1 107,34 299,34 953,66 18669 98,44 205360 336,66 88,03 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 156,61 6885 1 247,38 337,20 1074,27 21030 110,89 231 331 379,24 99,17 235 08.05-50 08.05 C Chestnuts 84,23 3686 668,11 181,53 578,07 11329 59,67 124330 204,50 53,29 2.100 08.06-13 08.06-15 08.06-17 ] 08.06 A II Apples 62,57 2751 498,35 134,72 429,19 8402 44,30 92421 151,51 39,62 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 80,01 3518 637,29 172,27 548,85 10744 56,65 118188 193,75 50,66 2.120 08.07-10 08.07 A Apricots 123,73 5440 985,50 266,41 848,73 16615 87,61 182765 299,62 78,35 2.130 ex 08.07-32 ex 08.07 B Peaches 133,68 5877 1064,76 287,83 916,99 17951 94,65 197463 323,72 84,65 2.140 ex 08.07-32 ex 08.07 B Nectarines 74,98 3296 597,24 161,45 514,36 10069 53,09 110761 181,58 47,48 2.150 08.07-51 1 08.07-55 | 08.07 C Cherries 110,14 4820 873,66 237,38 755,92 14814 78,03 162582 267,42 69,68 2.160 08.07-71 1 08.07-75 | 08.07 D Plums 226,98 9979 1 807,83 488,71 1 556,94 30480 160,72 335268 549,64 143,73 2.170 08.08-11 1 08.08-15 f 08.08 A Strawberries 148,86 6545 1 185,62 320,51 1021,08 19989 105,40 219878 360,47 94,26 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 99,81 4367 791,69 215,11 685,00 13424 70,71 147329 242,33 63,15 2.180 08.09-11 ex 08.09 Water melons 42,47 1867 338,27 91,44 291,32 5703 30,07 62734 102,84 26,89 2.190 ex 08.09 Melons (other than water melons) : 2.190.1 ex 08.09-19I  Amarillo, Cuper, HoneyDew, Onteniente, Piel deSapo, Rochet, Tendral 71,28 3134 567,73 153,47 488,94 9571 50,47 105287 172,60 45,13 2.190.2 ex 08.09-19  other 90,37 3973 719,82 194,59 619,92 12136 63,99 133493 218,85 57,22 2.195 ex 08.09-90 ex 08.09 Pomegranates 144,16 6308 1 143,46 310,69 989,36 19389 102,13 212790 350,00 91,21 2.200 ex 08.09-90 ex 08.09 Kiwis 354,12 15569 2820,44 762,45 2429,03 47552 250,74 523061 857,51 224,23 2.202 ex 08.09-90 ex 08.09 Khakis 177,83 7819 1416,39 382,89 1219,83 23880 125,92 262675 430,63 112,61 2.203 ex 08.09-90 ex 08.09 Lychees 224,13 9808 1 777,80 483,05 1 538,21 30146 158,78 330836 544,17 141,80